DETAILED ACTION
This office action is in response to the application filed on 07/27/2020.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/27/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on July 27, 2020 are accepted by the Examiner.

Claim Interpretation
“a computer readable storage medium” as recited in claims 16-20 is considered as – non-transitory computer readable storage medium – based on the definition in specification (see, paragraph [0229], “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”).

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lv (Lv et al., US2019/0129833A1) in view of Hong (Hong et al., US2020/0339109A1) and Yanai (Yanai et al., US9,558,307B1).
With respect to claims 1, 11, and 16, Lv discloses:
A system, a computer program product with program instructions executable by a processing unit (i.e., Fig.8:801-809, “CPU”, “ROM”, “RAM”, “Storage Unit”) to perform a method for automatically capturing weather data during testing comprising: 
receiving a selected test to run (i.e., “Obtain a set of test cases to be executed” – see Fig.2, step 202), wherein the test is associated with a Test Case Execution Record (TCER) (i.e., “Test Case Execution Record table” – see Fig.6 and paragraph [0043], “creating a test cases execution record table in a knowledge base…the test case execution record table may include test case name (case_name field), version number (build_no field), post time (post_time field), test status (status field), constant running duration (duration field)…”); 
running the test (i.e., Fig.2, step 208 – “Execute the test case…”); 
determining, in response to starting the test, a set of [weather] data ((i.e., “running information”, see paragraph [0043], “During automatic generation of test suites, the test suite generation module 130 may store, in the knowledge base 120, a mapping relationship between test case name and running information…”); 
[storing the set of weather data in a first database, wherein the stored weather data is unalterable]; 
receiving a set of results for the test (see paragraph [0034], “the test suite execution module 140 may collect a test result from a running log, and generate a test report based on the collected test results”); and 
storing the set of results in a second database (i.e., “Knowledge Base” – See Fig.1:120-170, and paragraph [0043], “After completing execution of each test suite, the test suite execution module 140 analyzes the generated test log, and stores a test record for each test case into the knowledge base”).
Lv discloses determining a set of running information, but does not explicitly disclose the running information including weather data or storing the set of weather data in a first database, wherein the stored weather data is unalterable.
Hong discloses determining in response to starting the test a set of weather data (i.e., “weather information” paragraph [0037], “…weather information” and [0049], “the car physics model 116 may be used to define the simulation profile for the testing scenario, and to accurately generate the test result(s) 114 ... In addition, other criteria may be used, such as the criteria described herein, including road conditions, vehicle conditions, weather, etc.”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hong into Lv to use different running information/criteria including weather information/data for the test. One would have been motivated to do so to “accurately generate the test result(s)” as suggested by Hong (i.e., paragraph [0047], “to accurately generate the test result(s) 114 ... In addition, other criteria may be used, such as the criteria described herein, including road conditions, vehicle conditions, weather, etc.”).
Lv modified by Hong does not explicitly disclose storing the set of weather data in a first database, wherein the stored weather data is unalterable.
Yanai discloses storing the set of weather data in a first database (i.e., “database” – see col.2 lines 52-53), wherein the stored weather data is unalterable (i.e., “write-protected data” – see col.2, lines 52-53, “stored in the database are stored as write-protected data”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yanai into Lv and Hong to store the weather data in a first database/database. One would have been motivated to do so to provide addition security including the unalterable/write-protected data as suggested by Yanai (i.e., col.16, lines 20-21, “be write-protected for additional security”).

With respect to claim 9, Yanai discloses:
 providing a reference (i.e., “indexed”) from the set of results in the second database to the corresponding set of weather data in the first database (i.e.,  col.15, lines 17-58, “these results may be stored in fields of the database and/or indexed, for example, for further retrieval and/or analysis…The API can then determine what specific analysis request the client has made and implement next steps accordingly…the one or more queries…include a user-defined set of one or more fields to be searched in the database…a query may request all test results related to a particular attributed…”).  See the above for the motivation.

Claims 2-4, 10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lv in view of Hong and Yanai as applied to claims 1, 11, and 16 above, and further in view of Bojanowski (Bojanowski et al., US2017/0349148A1).
With respect to claims 2, 12, and 17, the combination of Lv, Hong and Yanai discloses the set of weather data (i.e., “weather information” -see Hong above), but does not explicitly disclose followings. However, Bojanowski discloses:
wherein the set of weather data are determined utilizing a weather applications application programming interface (API) (i.e., “third party weather application programming interface (API) – see paragraph [0049], “determines whether a third-party cloud application indicates a snow condition…Here, the process 500 communicates with a third-party weather application programming interface (API)…to determine whether the rain condition indicates rain or snow …”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bojanowski into the combination of Lv, Hong and Yanai. One would have been motivated to do so to determine weather condition/weather data by using the weather application API as suggested by Bojanowski (i.e., paragraph [0049], “communicates with a third-party weather application programming interface to determine…”).

With respect to claims 3, 13, and 18, Hong discloses:
providing a location to the weather application API based on a test location (i.e., “the car physics model 116 may include information regarding one or more sensors of the vehicle, such as location, orientation…”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the location information into Lv, Hong, Yanai and Bojanowski. One would have been motivated to do so to “accurately generate the test result(s)” as suggested by Hong (i.e., paragraph [0047], “to accurately generate the test result(s)”).

With respect to claim 4, Hong discloses:
 wherein the location is received from a Global Positioning System (GPS) (i.e., “GPS”, “Provide estimates of position, velocity, and attitude”.  See paragraph [ 0142]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the location information into Lv, Hong, Yanai and Bojanowski. One would have been motivated to do so to “accurately generate the test result(s)” as suggested by Hong (i.e., paragraph [0047], “to accurately generate the test result(s)”).

With respect to claim 10, Lv discloses:
providing a user interface (i.e., “visualized interface”) allowing a user to select options for running the test and receiving the selected options (i.e., paragraph [0037], “the user selects Component X and Component Y through a visualized interface…”); and 
Bojanowski further discloses:
providing a weather interface for capturing the set of weather data (i.e., “third party weather application programming interface (API) – see paragraph [0049], “determines whether a third-party cloud application indicates a snow condition…Here, the process 500 communicates with a third-party weather application programming interface (API)…to determine whether the rain condition indicates rain or snow …”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Bojanowski into the combination of Lv, Hong and Yanai. One would have been motivated to do so to capture weather condition/weather data by using the weather application API as suggested by Bojanowski (i.e., paragraph [0049], “communicates with a third-party weather application programming interface to determine…”).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lv, in view of Hong and Yanai as applied to claims 1 and 11 above, and further in view of Sanghvi (Siten Sanghvi, US10,671,515B1).
With respect to claims 5 and 14, 
the combination of Lv, Hong and Yanai discloses storing the weather data into the first database (i.e., “database” – see Yanai above), but does not explicitly disclose following limitation, however Sanghvi discloses:
wherein the first database utilizes a blockchain architecture (i.e., “blockchain”, see col.12, lines 4-38, “may use a decentralized distributed ledger configuration or architecture…The distributed ledger may be a blockchain. A block chain is a distributed database that maintains a list of data blocks”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sanghvi into Lv, Hong and Yanai. One would have been motivated to do so to use the enhanced security feature of the blockchain architecture as suggested by Sanghvi (i.e., col.12, lines 21-32, “the security of which is enhanced by the distributed nature of the blockchain…”).

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lv, in view of Hong, Yanai, and Sanghvi as applied to claims 5 and 14 above, and further in view of Estes (Estes et al., US2018/0075757A1).
With respect to claims 6 and 15, Hong discloses:
 determining one or more [additional] sets of weather data [periodically] while running the test (i.e., paragraph [0037], “weather information” as addressed above); and 
Yanai further discloses: 
storing the one or more additional sets of weather data in the first database (i.e., “database” – see col.2 lines 52-53 as addressed in claim 1 above)
However, the combination of Lv, Hong, Yanai and Sanghvi does not explicitly disclose determining one or more additional sets of weather data periodically.
Estes discloses storing received weather information in a database and periodically analyze the weather information (i.e., paragraph [0054], “the weather monitor can store the received weather information in a database associated with the controller. The controller may periodically (e.g., every 5, 10, or 15 minutes etc.) analyze the weather information stored by the weather monitor to determine what notification to transmit to the user”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Estes into Lv, Hong, Yanai and Sanghvi to determine the additional sets of weather data while running the test. One would have been motivated to do so to determine different weather information changes as suggested by Estes (i.e., paragraph [0054], “the controller can continuously provide notices to the user…”).

With respect to claim 7, Estes discloses:
wherein the set of weather data and each of the one or more additional sets of weather data are each stored in a separate block (i.e., paragraph [0054], “the weather monitor can store the received weather information in database associated with the controller” – store in database table/different block/cell of the database table).  See the rejection for claim 6 above for the motivation.

With respect to claim 8, Estes discloses:
 wherein each of the one or more additional sets of weather data are determined at a predefined interval (i.e., “every 5, 10, or 15 minutes etc.” – see paragraph [0054], “The controller may periodically (e.g., every 5, 10, or 15 minutes etc.) analyze the weather information stored by the weather monitor”). See the rejection for claim 6 above for the motivation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lv in view of Hong, Yanai, and Bojanowski as applied to claim 18 above, and further in view of Sanghvi.
With respect to claim 19, 
the combination of Lv, Hong, Yanai and Bojanowski discloses storing the weather data into the first database (i.e., “database” – see Yanai above), but does not explicitly disclose following limitation, however Sanghvi discloses:
wherein the first database utilizes a blockchain architecture (i.e., “blockchain”, see col.12, lines 4-38, “may use a decentralized distributed ledger configuration or architecture…The distributed ledger may be a blockchain. A block chain is a distributed database that maintains a list of data blocks”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sanghvi into Lv, Hong, Yanai and Bojanowski One would have been motivated to do so to use the enhanced security feature of the blockchain architecture as suggested by Sanghvi (i.e., col.12, lines 21-32, “the security of which is enhanced by the distributed nature of the blockchain…”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lv in view of Hong, Yanai, Bojanowski, and Sanghvi as applied to claim 19 above, and further in view of Estes (Estes et al., US2018/0075757A1).
With respect to claim 20, Hong discloses:
 determining one or more [additional] sets of weather data [periodically] while running the test (i.e., paragraph [0037], “weather information” as addressed above); and 
Yanai further discloses: 
storing the one or more additional sets of weather data in the first database (i.e., “database” – see col.2 lines 52-53 as addressed in claim 1 above)
However, the combination of Lv, Hong, Yanai, Bojanowski, and Sanghvi does not explicitly disclose determining one or more additional sets of weather data periodically.
Estes discloses storing received weather information in a database and periodically analyze the weather information (i.e., paragraph [0054], “the weather monitor can store the received weather information in a database associated with the controller. The controller may periodically (e.g., every 5, 10, or 15 minutes etc.) analyze the weather information stored by the weather monitor to determine what notification to transmit to the user”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Estes into Lv, Hong, Yanai, Bojanowski, and Sanghvi to determine the additional sets of weather data while running the test. One would have been motivated to do so to determine different weather information changes as suggested by Estes (i.e., paragraph [0054], “the controller can continuously provide notices to the user…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taliga et al., "Testing concepts in Safety-Critical Development", discloses a TECR – Test case execution record including test results/defect, test plan and a list of test case.
Vecera et al., (US20130139127A1) discloses a method to retrieve application and test code in a content repository, execute the test file, and store results in content repository.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z. W./
Examiner, Art Unit 2192
/S. Sough/SPE, AU 2192/2194